DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on June 13, 2022 were received and fully considered. Upon further consideration and in view of the rejoinder of previous withdrawn claims via Examiner’s Amendment, Examiner agrees that the claimed invention is in condition for allowance. Please see below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 9, 2022 has been entered.

Election/Restrictions
Claims 4-11 are allowable. The restriction requirement, as set forth in the Office action mailed on June 22, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 20, 2020 is withdrawn. Claims 12 and 14-22, directed to a method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Therefore, claims 4-12 and 14-27 are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan on Serapiglia on July 15, 2022.

The application has been amended as follows: 

Claim 8: 
The analyte sensor apparatus of claim 7, wherein:
	the first physical vapor deposited metal or the second physical vapor deposited metal comprises at least one structured layer selected from a patterned layer, a roughened layer, a non-uniform layer, and a layer including voids, and
	the at least one structured layer aids a removal of the physical vapor deposited metal from the rigid substrate or aids the peeling from the physical vapor deposited metal.

Claim 12:
A method of making an analyte sensor 
	







depositing a film comprising an analyte sensor on a rigid substrate, the analyte sensor comprising:
a working electrode on a first side of an insulation layer, the working electrode comprising a metal composition having an electroactive surface; 
an analyte sensing layer on the working electrode, wherein:
the analyte sensing layer detectably alters electrical current at the working electrode in a presence of an analyte; and 
a counter electrode on a second side of the insulation layer opposite the first side, wherein the insulation layer is between the counter electrode and the working electrode; and 
removing the analyte sensor from the rigid substrate after the sensor is cut from the film, wherein:
the counter electrode comprises a first physical vapor deposited metal having an exposed surface removed from a direct contact with the rigid substrate, or
the analyte sensor further comprises a base layer attached to the counter electrode, the base layer and the counter electrode having exposed surfaces formed by the removing comprising peeling of the base layer and the counter electrode from a second physical vapor deposited metal on the rigid substrate.

Claim 14:
The method of claim 12, further comprising: 
placing the rigid 
setting a pressure of a gas in the chamber; 
depositing the first physical vapor deposited metal or the second physical vapor deposited metal on the rigid 
depositing the analyte sensor comprising the first physical vapor deposited metal or depositing the analyte sensor on the second physical vapor deposited metal, wherein the pressure is associated with a pre-determined adhesion of analyte sensor to the rigid 
definition of the analyte sensor while the analyte sensor is adhered to the rigid 
the removing of the analyte sensor from the rigid 

Claim 15:
The method of claim 12, wherein the first physical vapor deposited metal or the second physical vapor deposited metal comprises as at least one structured layer selected from a patterned layer, a roughened layer, a non-uniform layer, and a layer including voids.

Claim 16:
The method of claim 12, wherein the first physical vapor deposited metal or the second physical vapor deposited metal comprises pillars.

Claim 17
The method of claim 14, wherein: 
the first physical vapor deposited metal or the second physical vapor deposited metal comprises a second layer on a first layer, the first layer between the second layer and the insulation layer; 
the first layer is deposited at the pressure comprising a first pressure, and 
the second layer is deposited at the pressure comprising a second pressure lower than the first pressure.

Claim 18:
The method of claim 12, wherein the physical vapor deposition is at a pressure in a range of 2-250 millitorr.

Claim 19:
The method of claim 18, wherein the first physical vapor deposited metal or the second physical vapor deposited metal has a thickness of at least 100 Angstroms.

Claim 21:
The method of claim 12, wherein forming the analyte sensor further comprises:
depositing the insulation layer comprising a first polyimide insulation layer on the first physical vapor deposited metal; 
depositing and patterning a second metal on the first polyimide insulation layer; 
depositing a second insulation polyimide layer on the first insulation polyimide layer and the second metal on the first polyimide insulation layer; 
forming a first opening and a second opening in the second insulation polyimide layer;
depositing third metal into the first opening, so as to form the working electrode;
depositing fourth metal into the second opening so as to form a reference electrode (RE);
defining the analyte sensor comprising the first physical vapor deposited metal, the first insulation polyimide layer, the second insulation polyimide layer, the working electrode, and the reference electrode; and
removing the analyte sensor from the rigid substrate first physical vapor deposited metal.

Claim 22: 
The method of claim 12, wherein the depositing further comprises:
depositing the base layer comprising polyimide on the second physical vapor deposited metal on the rigid base substrate;  
patterning a first opening in the base layer; 
depositing a second metal in the first opening, forming the  counter electrode;
depositing the insulating layer comprising a first polyimide insulation layer on the base layer and the counter electrode; 
depositing and patterning third metal on the first polyimide insulation layer; 
depositing a second insulation polyimide layer on the first insulation polyimide layer and the third metal on the first insulation polyimide layer; 
forming a second opening and a third opening in the second insulation polyimide layer;
curing the base layer, the first insulation polyimide layer, and the second insulation polyimide layer; 
depositing fourth metal into the second opening, so as to form the 
depositing fifth metal into the third opening so as to form a reference electrode (RE);
defining the analyte sensor in the film comprising the base  layer, the first insulation polyimide layer, the second insulation polyimide layer, and the working electrode, the counter electrode, and the reference electrode; and
removing the analyte sensor from the rigid 

Claim 24:
The analyte sensor apparatus of claim 7, further comprising: 
the first vapor physical vapor deposited metal or the second vapor deposited metal;
the insulation layer comprising a first polyimide insulation layer; 
a second metal on the first polyimide insulation layer; 
a second insulation polyimide layer on the first insulation polyimide layer and the second metal; 
a first opening and a second opening in the second insulation polyimide layer;
third metal in the first opening and comprising the working electrode; and
fourth metal into the second opening and comprising a reference electrode (RE).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 4, and all dependent claims thereof, recites “the counter electrode comprises a second metal composition having an adhesion that allows peeling of the second metal composition from a direct contact with a substrate so as to remove the one or more sensors from the substrate on which the one or more sensors were fabricated,” which in combination with the rest of the claimed invention is allowable. The closest teachings to the currently claimed invention were the references applied in the previous office action. However, the previously applied references do not teach and/or suggest the counter electrode comprises a second metal composition having an adhesion that allows peeling of the second metal composition from a direct contact with a substrate so as to remove the one or more sensors from the substrate on which the one or more sensors were fabricated. Claim 12, and all dependent claims thereof, are rejoined and are also allowed for substantially similar reasons.

Therefore, claims 4-12 and 14-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791